Exhibit 10.4d
 
FORM OF
 
ALLIANT ENERGY CORPORATION
 
PERFORMANCE SHARE AGREEMENT
 


THIS PERFORMANCE SHARE AGREEMENT is made and entered into as of this ___ day of
February, 2010 (the “Grant Date”) by and between Alliant Energy Corporation, a
Wisconsin corporation (the “Company”), and [Employee], a key employee of the
Company (“Employee”).
 
R E C I T A L S
 
WHEREAS, the Company has in effect the Alliant Energy Corporation 2002 Equity
Incentive Plan, as Amended and Restated (the “Plan”), the terms of which, to the
extent not stated herein, are specifically incorporated by reference in this
Agreement (defined terms used herein which are not otherwise defined shall have
the meaning set forth in the Plan);
 
WHEREAS, one of the purposes of the Plan is to permit the grant of various
equity-based incentive awards, including performance shares (the “Performance
Shares”), to be granted to certain Key Employees of the Company and any of its
Affiliates;
 
WHEREAS, the Employee is now employed by the Company or an Affiliate of the
Company in a key capacity and has exhibited judgment, initiative and efforts
which have contributed materially to the successful performance of the Company
or its Affiliates; and
 
WHEREAS, the Company desires the Employee to remain as an employee of the
Company or its Affiliates and wishes to provide the Employee with the
opportunity to secure or increase his or her stock ownership in the Company in
order to develop even a stronger incentive to put forth maximum effort for the
continued success and growth of the Company.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:
 
1.  
Award.  Subject to the terms of this Agreement and the Plan, the Employee is
hereby granted _______Performance Shares on the date first written above (the
“Grant Date”).  Performance Shares granted under this Agreement are units that
will be reflected in a book account maintained by the Company during the
Performance Period, and that will be settled in cash and/or shares of Common
Stock, $.01 par value, of the Company (“Common Stock”) to the extent provided in
this Agreement and the Plan.

 
2.  
Performance Period.  The “Performance Period” is the period beginning on January
1, 2010 and ending on December 31, 2012.

 
3.  
Settlement of Awards.  The Company shall deliver to the Employee one share of
Common Stock (or cash equal to the fair market value of one share of Common
Stock) for each Performance Share earned by the Employee, as determined in
accordance with the provisions of Exhibit 1, which is attached to and forms a
part of this Agreement.  The earned Performance Shares payable to the Employee
in accordance with the provisions of this Paragraph 3 shall be paid solely in
shares of Common Stock, solely in cash based on the fair market value of the
Common Stock (determined based on the average of the high and low sales prices
for the Common Stock on the first business day next following the last day of
the Performance Period, as reported on the New York Stock Exchange), or in a
combination of the two, as determined by the Committee in its sole discretion,
except that cash shall be distributed in lieu of any fractional share of Common
Stock.

 
4.  
Time of Payment.  Except as otherwise provided in this Agreement, payment of
Performance Shares earned in accordance with the provisions of Paragraph 3 will
be delivered as soon as practicable after the end of the Performance Period,
subject to the Committee certifying in writing as to the satisfaction of the
requisite Performance Goal or Goals, provided, however, the payment is made not
later than 75 days following the Performance Period.

 
5.  
Retirement, Disability, or Death During Performance Period.  If the Employee’s
employment with the Company and its Affiliates terminates during the Performance
Period because of the Employee’s Retirement, Disability, Involuntary Termination
without Cause, or death, the Employee shall be entitled to a prorated value of
the Performance Shares earned in accordance with Exhibit 1, determined at the
end of the Performance Period, and based on the ratio of the number of months
the Employee was employed during the Performance Period to the total number of
months in the Performance Period.

 
6.  
Other Terminations of Employment During Performance Period.  If the Employee’s
employment with the Company and its Affiliates terminates during the Performance
Period for any reason other than the Employee’s Retirement, Disability,
Involuntary Termination without Cause, or death, the Performance Shares granted
under this Agreement will be forfeited on the date of such termination of
employment; provided, however, that in such circumstances, the Committee, in its
discretion, may determine that the Employee will be entitled to receive a pro
rata or other portion of the Performance Shares as determined at the end of the
Performance Period in accordance with Exhibit 1.

 
7.  
Change in Control.  If a Change in Control occurs during the Performance Period
and at least 180 days after the date the Performance Shares were granted, and
the Employee’s termination does not occur before the Change in Control date,
then the Employee shall earn the Performance Shares that would have been earned
by the Employee in accordance with Exhibit 1 as if 100% of the Performance Goal
or Goals set forth in Exhibit 1 for the Performance Period had been achieved,
but prorated based on the ratio of the number of months the Employee is employed
during the Performance Period through the date of the Change in Control, to the
total number of months in the Performance Period.  The value of Performance
Shares earned in accordance with the foregoing provisions of this Paragraph 7
shall be delivered to the Employee in a lump sum cash payment as soon as
practicable after the occurrence of the Change in Control, with the value of a
Performance Share equal to the fair market value of a share of Common Stock
determined under the provisions of Paragraph 3 as of the date of the Change in
Control.  For the Participants entitled to prorata vesting, the remaining
Performance Shares shall be forfeited.

 
8.  
Definitions.  The following sets forth definitions of certain terms used in this
Agreement:

 
(a)  
Cause.  The term “Cause” means, but is not limited to, (1) embezzlement of funds
of the Company or an Affiliate, (2) fraud, (3) the engaging by the Employee in
conduct not taken in good faith which has caused demonstrable financial or
reputational harm to the Company, (4) commission of a felony which impairs the
Employee’s ability to perform the Employee’s duties and responsibilities and (5)
continuing willful and unreasonable refusal by the Employee to perform
Employee’s duties or responsibilities.  .  The Board of Directors of the Company
(the “Board”), by a majority vote, shall make the determination of whether Cause
exists.

 
(b)  
Change in Control.  The term “Change in Control” means the occurrence of any one
of the events set forth in the following paragraphs:

 

 
(i)  
any Person (other than (A) the Company or any subsidiary of the Company (each a
“Subsidiary”), (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any Subsidiary, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities or (D)
a corporation owned, directly or indirectly, by the shareowners of the Company
in substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates after the Grant Date, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of Common Stock or the combined
voting power of the Company’s then outstanding voting securities; or

 
(ii)  
the following individuals cease for any reason to constitute a majority of the
number of directors of the Company then serving:  (A) individuals who, on the
Grant Date, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened proxy or consent solicitation for the purpose of opposing
a  solicitation by the Company relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareowners was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the Grant
Date, or whose appointment, election or nomination for election was previously
so approved (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any Subsidiary) shall not be Continuing Directors for
purposes of this Agreement until after such individuals are first nominated for
election by a vote of at least two-thirds (2/3) of the then Continuing Directors
and are thereafter elected as directors by the shareowners of the Company at a
meeting of shareowners held following consummation of such merger, consolidation
or share exchange; and, provided further, that in the event the failure of any
such Persons appointed to the Board to be Continuing Directors results in a
Change in Control, the subsequent qualification of such Persons as Continuing
Directors shall not alter the fact that a Change in Control occurred; or

 
(iii)  
the Company after the Grant Date, consummates a merger, consolidation or share
exchange with any other corporation or issues voting securities in connection
with a merger, consolidation or share exchange involving the Company (or any
Subsidiary), other than (A) a merger, consolidation or share exchange which
results in the voting securities of the Company outstanding immediately prior to
such merger, consolidation or share exchange continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates after the Grant Date, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of Common Stock or the combined
voting power of the Company’s then outstanding voting securities; or

 
(iv)  
the shareowners of the Company approve a plan of complete liquidation or
dissolution of the Company or the Company effects a sale or disposition of all
or substantially all of its assets (in one transaction or a series of related
transactions within any period of 24 consecutive months), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least 75% of the combined voting power of the voting securities
of which are owned by Persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 
Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the shares of
Common Stock immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.
 
(c)  
Disability.  “Disability” shall have the meaning provided in the Alliant Energy
Cash Balance Plan.

 
(d)  
Involuntary Termination without Cause.  “Involuntary Termination without Cause”
shall mean that an Employee has been notified in writing that his or her
position is being eliminated or significantly altered as a result of a
substantial diminishment of responsibility or salary or as a result of a
structured job elimination program implemented by management of the Company.

 
(e)  
Retirement.  “Retirement” of the Employee shall mean the Employee’s employment
terminates (with the consent of the Company) after he or she has reached age 55
with 10 years of service.

 
9.  
Nontransferability of Performance Shares.  The Performance Shares shall not be
assignable, alienable, saleable or transferable by the Employee other than by
will or the laws of descent and distribution prior to settlement of the awards
pursuant to Section 3; provided, however, that the Employee shall be entitled,
in the manner provided in Paragraph 11 hereof, to designate a beneficiary to
exercise his or her rights, and to receive any shares of Common Stock issuable,
with respect to the Performance Shares upon the death of the Employee.  The
Performance Shares may be exercised during the lifetime of the Employee only by
the Employee or, if permitted by applicable law, the Employee’s guardian or
legal representative.

 
10.  
Dividends and Voting Rights.  This Award of Performance Shares does not entitle
Employee to any rights as a shareowner of the Company, including voting rights
and the right to receive dividends or distributions of any kind.  Employee will
not have rights as a shareowner until the Performance Shares vest.

 
11.  
Tax Withholding.  The Company may deduct and withhold from any cash otherwise
payable to the Employee such amount as may be required for the purpose of
satisfying the Company’s obligation to withhold federal, state or local
taxes.  Further, in the event the amount so withheld is insufficient for such
purpose, the Company may require that the Employee pay to the Company upon its
demand or otherwise make arrangements satisfactory to the Company for payment
of, such amount as may be requested by the Company in order to satisfy its
obligation to withhold any such taxes.

 
The Employee shall be permitted to satisfy the Company’s tax withholding
requirements by making a written election (in accordance with such rules and
regulations and in such form as the Committee may determine) to have the Company
withhold shares of Common Stock otherwise issuable to the Employee (the
“Withholding Election”) having a fair market value on the date income is
recognized (the “Tax Date”) pursuant to the settlement of the Performance Shares
equal to the minimum amount required to be withheld.  If the number of shares of
Common Stock withheld to satisfy withholding tax requirements shall include a
fractional share, the number of shares withheld shall be reduced to the next
lower whole number and the Employee shall deliver cash in lieu of such
fractional share, or otherwise make arrangements satisfactory to the Company for
payment of such amount.  A Withholding Election must be received by the
Corporate Secretary of the Company on or prior to the Tax Date.
 
12.  
Designation of Beneficiary.

 
(a)  
The person whose name appears on the signature page hereof after the caption
“Beneficiary” or any successor designated by the Employee in accordance herewith
(the person who is the Employee’s beneficiary at the time of his or her death is
herein referred to as the “Beneficiary”) shall be entitled to payouts hereunder,
to the extent they are made, after the death of the Employee.  The Employee may
from time to time revoke or change his or her beneficiary without the consent of
any prior beneficiary by filing a new designation with the Committee.  The last
such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Employee’s death, and in
no event shall any designation be effective as of a date prior to such receipt.

 
(b)  
If no such Beneficiary designation is in effect at the time of the Employee’s
death, or if no designated Beneficiary survives the Employee or if such
designation conflicts with law, the Employee’s estate acting through his or her
legal representative shall be entitled to receive payouts hereunder, to the
extent they are made, after the death of the Employee.  If the Committee is in
doubt as to the right of any person to the Performance Shares or any payout
thereunder, the Company may refuse to settle such matter, without liability for
any interest or dividends on the Performance Shares, until the Committee
determines the person entitled to the Performance Shares or any payout
thereunder, or the Company may apply to any court of appropriate jurisdiction
and such application shall be a complete discharge of the liability of the
Company therefor.

 
13.  
Transfer Restriction.  Any shares of Common Stock delivered pursuant to Section
3 hereof may not be sold or offered for sale except pursuant to an effective
registration statement under the Securities Act of 1933 (the “Act”), as amended,
or in a transaction which, in the opinion of counsel for the Company, is exempt
from the registration provisions of the Act.

 
14.  
Status of Employee.  The Employee shall not be deemed for any purposes to be a
shareowner of the Company with respect to any of the Performance Shares except
to the extent that the Company has delivered shares of Common Stock pursuant to
Section 3 hereof.  Neither the Plan nor the Performance Shares shall confer upon
the Employee any right to continue as an employee of the Company or any of its
Affiliates, nor to interfere in any way with the right of the Company to
terminate the employment or directorship of the Employee at any time.

 
15.  
Powers of the Company Not Affected.  The existence of the Performance Shares
shall not affect in any way the right or power of the Company or its shareowners
to make or authorize any or all adjustments, recapitalizations, reorganizations
or other changes in the Company’s capital structure or its business, or any
merger or consolidation of the Company, or any issuance of bonds, debentures,
preferred or prior preference stock senior to or affecting the Common Stock or
the rights thereof, or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of the Company’s assets or business or any other
corporate act or proceeding, whether of a similar character or otherwise.

 
16.  
Interpretation by the Committee.  As a condition of the granting of the
Performance Shares, the Employee agrees, for himself or herself and for his or
her legal representatives or guardians, that this Agreement shall be interpreted
by the Committee and that any interpretation by the Committee of the terms of
this Agreement and any determination made by the Committee pursuant to this
Agreement shall be final, binding and conclusive.

 
17.  
Miscellaneous.

 
(a)  
This Agreement shall be governed and construed in accordance with the internal
laws of the State of Wisconsin applicable to contracts made and to be performed
therein between residents thereof.

 
(b)  
This Agreement may not be amended or modified except by the written consent of
the parties hereto.

 
(c)  
The captions of this Agreement are inserted for convenience of reference only
and shall not be taken into account in construing this Agreement.

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto affixed his or her hand as
of the day and year first above written.
 
 

 
ALLIANT ENERGY CORPORATION
(the "Company")
 

 

 
By:
 

 

 
Its:
Executive Vice President, General Counsel and Chief Administrative Officer  

 
 

 
EMPLOYEE:
             

 
I understand that I have the right to name one or more primary beneficiaries and
one or more contingent beneficiaries to receive benefits in the event that my
primary beneficiaries die.
 
I hereby make the following beneficiary designations:
 
Primary Beneficiary:
   
Contingent Beneficiary:
 
Name:
     



 
Address:
     



 
Relationship:
     

 
 
(attach a piece of paper with the appropriate information for any multiple
beneficiaries, including the manner of splitting the benefit between
beneficiaries of the same class; if not provided otherwise, all sums payable to
more than one beneficiary of the same class shall be paid equally to those
beneficiaries living at the time of your death)


EXHIBIT 1
 


Performance Share Grant – PERFORMANCE GOALS


1.  
Purpose:  The purpose of this Exhibit 1 is to set forth the Performance Goal or
Goals that will be applied to determine the amount of the award to be made under
the terms of the attached Performance Share Agreement (the “Agreement”). This
Exhibit 1 is incorporated into and forms a part of the Agreement.

 

 
[Employee]
   2010  
Fair Market Value as of January 2, 2010
 
$_____
 
Date of Grant
 
02/__/10
 
Performance Share Target
 
[Number]
 
Performance Cycle
 
January 1, 2010 through December 31, 2012



2.  
Performance Goals:  Each performance share award will be based on the Company’s
Total Shareholder Return (TSR) performance (which represents stock price
appreciation plus dividends reinvested) based on the three-year average relative
to an investor-owned utility peer group. The peer group is defined as companies
that comprise the S&P Midcap Utilities index.

 
3.  
Amount of Award:  Actual awards will be based on company performance as
specified above, and can range from 0 to 200 percent of target.  The amount
distributable to the Participant shall be determined in accordance with the
following schedule:

 

   
3-yr Total Shareholder Return –
Percentile Relative to Peer Group*
 
% of Target Value
 Paid Out
 
90th percentile or greater
 
200%
 
80th Percentile
 
175%
 
70th Percentile
 
150%
 
60th Percentile
 
125%
 
50th Percentile
 
100%
 
45th Percentile
 
75%
 
40th Percentile
 
50%
 
Below 40th Percentile
 
0%

 
* Peer Group consists of companies comprising the S&P Mid-Cap Utilities.


4.
Performance Share payout:  Subject to the terms of the Plan, Performance Shares
will be paid in Alliant Energy shares, or a combination of cash and shares, as
soon as practicable at the end of each performance cycle, but not later than
seventy-five days following the end of the performance cycle.